STRINGER, Judge.
Paul Hardy and Leo Salvatori seek review of the final judgment dismissing their complaint for writ of quo warranto. The complaint sought to prevent a special prosecutor from prosecuting count fourteen of a criminal information which charged Hardy and Salvatori with money laundering. We conclude that the executive order issued by the governor giving the special prosecutor the authority to prosecute certain matters did not encompass the claim for money laundering asserted in count fourteen. Accordingly, we reverse.
Reversed and remanded.
WHATLEY and NORTHCUTT, JJ., Concur.